In a child protection proceeding, the mother appeals from so much of a dispositional order of the Family Court, Rockland County (Weiner, J.), entered August 3, 1983, as found that she had neglected her child.
*654Order affirmed, insofar as appealed from, without costs or disbursements.
In a child protection proceeding, the petitioner has the burden of establishing abuse or neglect by a preponderance of the evidence (see, Family Ct Act § 1046 [b]). The statute provides that "proof of injuries sustained by a child * * * of such a nature as would ordinarily not be sustained or exist except by reason of the acts or omissions of the parent * * * shall be prima facie evidence of child abuse or neglect * * * of the parent” (Family Ct Act § 1046 [a] [ii]). Upon the presentation of proof establishing a prima facie case, the parent must offer a satisfactory explanation to rebut the evidence of neglect (see, Matter of Tashyne L., 53 AD2d 629).
Although the mother had legal custody of the child at the time of his injury, and she testified at the hearing, she offered no satisfactory explanation of the injuries sufficient to rebut petitioner’s prima facie showing of neglect (cf. Matter of Cynthia V., 94 AD2d 773).
Accordingly, the court’s finding of neglect as to the mother is affirmed. Gibbons, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.